Citation Nr: 1715285	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for idiopathic priapism.

2.  Whether new and material evidence has been received to reopen the claim for service connection for obstructive sleep apnea. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus. 

4.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle injury. 

5.  Whether new and material evidence has been received to reopen the claim for service connection for a right ankle injury. 

6.  Whether new and material evidence has been received to reopen the claim for service connection for a left elbow injury.

7.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar spine degenerative disc disease, L4-5 and L5-S1.

8.  Whether new and material evidence has been received to reopen the claim for service connection for a left leg sciatic nerve injury. 

9.  Whether new and material evidence has been received to reopen the claim for service connection for a right leg sciatic nerve injury.

10.  Whether new and material evidence has been received to reopen the claim for service connection for a right foot injury.

11.  Whether new and material evidence has been received to reopen the claim for service connection for a left foot injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to July 1986 and from November 2001 to November 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of and July 2011 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The most recent VA examination to assess the severity of the Veteran's idiopathic priapism was performed in May 2011, almost six years ago.  At his March 2017 hearing, he testified that his symptoms had become worse.  Consequently, another VA examination should be scheduled to assess the current severity of the Veteran's headaches.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In April 2015, the Veteran submitted two notices of disagreement (NOD) with an April 2015 rating decision.  The VACOLS case tracking system reveals that this appeal has been noted.  However, the claims file does not show that any acknowledgment of the NOD was sent to the Veteran or that any action has been taken in the two years since the filing of the appeal, to include preparation of a statement of the case (SOC).  Consequently, the claims to reopen the claims of entitlement to service connection for sleep apnea, diabetes mellitus, bilateral ankle disabilities, left elbow disability, back disability, bilateral sciatic nerve disabilities, and bilateral foot disabilities denied in the April 2015 rating decision must be remanded for adjudication in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Issue an SOC in response to the two April 2015 notices of disagreement with the denial of claims to reopen service connection claims for sleep apnea, diabetes mellitus, and right and left ankle, left elbow, back, right and left sciatic nerve, and right and left foot disabilities in the April 2015 rating decision.  Inform the Veteran of the requirements to perfect an appeal with respect to this matter.  Ensure that any indicated development is completed if the Veteran perfects an appeal with respect to the issue.

2.  Obtain any outstanding records pertinent to the Veteran's claims.

3.  Afford the Veteran the appropriate VA examination to assess the current nature and severity of his idiopathic priapism.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental SOC should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




